Exhibit 10.2
 
 
AMENDED AND RESTATED TERM NOTE
PNC Bank, National Association


 
$3,422,160
February __, 2016

Woodbridge, New Jersey


              This Amended and Restated Term Note (this "Note") is executed and
delivered under and pursuant to the terms of that certain Revolving Credit, Term
Loan and Security Agreement dated as of June 27, 2012 (as amended, supplemented,
restated or modified from time to time, the "Loan Agreement") by and among
INTEGRATED BIOPHARMA, INC., a corporation organized under the laws of the State
of Delaware ("Integrated"), InB:MANHATTAN DRUG COMPANY, INC., a corporation
organized under the laws of the State of New York ("MD "), AGROLABS, INC., a
corporation organized under the laws of the State of New Jersey ("AL"), IHT
HEALTH PRODUCTS, INC., a corporation organized under the laws of the State of
Delaware (IHT"), VITAMIN FACTORY, INC., a corporation organized under the laws
of the State of Delaware ("Vitamin") and IHT PROPERTIES CORP., a corporation
organized under the laws of the State of Delaware ("IHTP) (Integrated, MD, AL,
IHT, Vitamin and IHTP each a "Borrower", and collectively "Borrowers") and PNC
BANK, NATIONAL ASSOCIATION, a national banking association organized under the
laws of the United States of America ("PNC"), the various financial institutions
named therein or which hereafter become a party thereto (together with PNC
collectively, "Lenders"), and PNC as agent for Lenders (in such capacity,
"Agent").  Capitalized terms not otherwise defined herein shall have the
meanings provided in the Loan Agreement.


FOR VALUE RECEIVED, Borrower hereby promise to pay to the order of PNC, at the
office of Agent located at PNC Bank Center, Two Tower Center, East Brunswick,
New Jersey 08816, or at such other place as Agent may from time to time
designate to Borrower in writing:


(i)  the principal sum of THREE MILLION FOUR HUNDRED TWENTY-TWO THOUSAND ONE
HUNDRED SIXTY DOLLARS AND 00/100 ($3,422,160.00) shall be paid in eighty-four
(84) consecutive monthly principal installments, the first eighty-three (83) of
which shall be in the amount of $40,740.00 commencing on the first Business Day
of March, 2016, and continuing on the first Business Day of each month
thereafter, with a final payment of any unpaid balance of principal and interest
payable on the first Business Day of February, 2023, all as more particularly
described in the Loan Agreement, and subject to mandatory prepayment and
acceleration upon the occurrence of an Event of Default under the Loan Agreement
or earlier termination of the Loan Agreement pursuant to the terms thereof; and


(ii) interest on the principal amount of this Note from time to time outstanding
until such principal amount is paid in full at the Term Loan Rate in accordance
with the provisions of the Loan Agreement.  In no event, however, shall interest
exceed the maximum interest rate permitted by law.  Upon and after the
occurrence of an Event of Default, and during the
 
 
 
1

--------------------------------------------------------------------------------


 
continuation thereof, interest shall be payable at the Default Rate in
accordance with the Loan Agreement;


(iii) notwithstanding anything to the contrary herein, in the Loan Agreement
and/or in any Other Document, all outstanding principal and interest hereunder
is due and payable on the Termination Date.


This Note is a "Term Note" referred to in the Loan Agreement and is secured,
inter alia, by the Liens granted pursuant to the Loan Agreement and the Other
Documents, is entitled to the benefits of the Loan Agreement and the Other
Documents and is subject to all of the agreements, terms and conditions therein
contained.


This Note is intended to amend, restate and replace a certain Term Note issued
by the Borrowers in favor of the Lenders dated June 27, 2012 in the original
principal amount of $3,727,000.


This Note is subject to mandatory prepayment, and may be voluntarily prepaid, in
whole or in part, in each case on the terms and conditions set forth in the Loan
Agreement.


If an Event of Default under Section 10.7 or 10.8 of the Loan Agreement shall
occur and be continuing, then this Note shall immediately become due and
payable, without notice, together with reasonable attorneys' fees if the
collection hereof is placed in the hands of an attorney to obtain or enforce
payment hereof.  If any other Event of Default shall occur and be continuing
under the Loan Agreement or any of the Other Documents, which is not cured
within any applicable grace period, then this Note may, as provided in the Loan
Agreement, be declared to be immediately due and payable, without notice,
together with reasonable attorneys' fees, if the collection hereof is placed in
the hands of an attorney to obtain or enforce payment hereof.


Lenders may at any time pledge or assign all or any portion of their rights
under the Loan Agreement or the Other Documents (including any portion of this
Note) to any of the twelve (12) Federal Reserve Banks organized under Section 4
of the Federal Reserve Act, 12 U.S.C. Section 341.  No such pledge or assignment
or enforcement thereof shall release Lenders from their obligations under the
Loan Agreement or any of the Other Documents.


This Note shall be construed and enforced in accordance with the laws of the
State of New York.


The Obligations evidenced by this Note are the same Obligations set forth in
Section 2.4 of the Loan Agreement.


Borrowers expressly waive any presentment, demand, protest, notice of protest,
or notice of any kind except as expressly provided in the Loan Agreement.


SIGNATURE PAGES TO FOLLOW
 
 
 
 
2

--------------------------------------------------------------------------------

 
 
 
ATTEST:
INTEGRATED BIOPHARMA, INC.
 
 
By:  /s/ Dina L. Masi
By:  /s/ E. Gerald Kay
Name:  DINA L. MASI  
Name:  E. GERALD KAY Title:  Secretary Title:  President and Chief Executive
Officer

 
 
ATTEST:
InB:MANHATTAN DRUG COMPANY, INC.
 
 
By:  /s/ Dina L. Masi
By:  /s/ Riva Sheppard
Name:  DINA L. MASI  
Name:  RIVA SHEPPARD Title:  Secretary Title:  President and Chief Executive
Officer

 
 
ATTEST:
AGROLABS, INC.
 
 
By:   /s/ Dina L. Masi
By:  /s/ Christina Kay
Name:  DINA L. MASI  
Name:  CHRISTINA KAY Title:  Secretary Title:  President and Chief Executive
Officer

 
 
ATTEST:
IHT HEALTH PRODUCTS, INC.
 
 
By:   /s/ Dina L. Masi
By:  /s/ Christina Kay
Name:  DINA L. MASI  
Name:  CHRISTINA KAY Title:  Secretary Title:  President and Chief Executive
Officer

 
 

 ATTEST:  VITAMIN FACTORY, INC.
 
 
By:   /s/ Dina L. Masi
By:  /s/ E. Gerald Kay
Name:  DINA L. MASI  
Name:  E. GERALD KAY Title:  Secretary Title:  President and Chief Executive
Officer

 
 
ATTEST:
IHT PROPERTIES CORP.
 
 
By:   /s/ Dina L. Masi
By:  /s/ Riva Sheppard
Name:  DINA L. MASI  
Name:  RIVA SHEPPARD Title:  Secretary Title:  President and Chief Executive
Officer

 
 
 
 
 
 
 
 
3